Citation Nr: 0725161	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the veteran's claims for 
service connection for lumbar canal stenosis, status-post 
decompressive laminectomies and bilateral foraminotomies at 
the L4-5, residuals of a circumcision, a left eye injury, 
residual scars of an injury to the forehead, and for 
bilateral hearing loss as not well-grounded.  The veteran and 
his service representative were notified of this decision in 
February 1998.  In a written statement received at the RO in 
April 1998, the veteran withdrew his claims for service 
connection for residuals of a circumcision, a left eye 
injury, and for residuals scars of an injury to the forehead.  
In June 1998, the veteran disagreed with the denial of his 
claims for service connection for lumbar canal stenosis, 
status-post decompressive laminectomies and bilateral 
foraminotomies at the L4-5 and for bilateral hearing loss.  
He perfected a timely appeal on these two claims in November 
1998 and requested a Travel Board hearing.

In a written statement received at the RO in February 1999, 
the veteran withdrew his request for a Travel Board hearing.  
See 38 C.F.R. § 20.704 (2006).  In February 1999, an RO 
hearing was held on the veteran's claims.

In a June 2000 decision, the Board granted the veteran's 
claims for service connection for lumbar canal stenosis, 
status-post decompressive laminectomies and bilateral 
foraminotomies at the L4-5 and for bilateral hearing loss.  
In an October 2000 rating decision, the RO assigned a 
20 percent rating to the veteran's service-connected lumbar 
canal stenosis, status-post decompressive laminectomies and 
bilateral foraminotomies at the L4-5 effective March 10, 1997 
(the date that VA received the veteran's claims), and 
assigned a zero percent rating to the veteran's service-
connected bilateral hearing loss effective March 10, 1997.  
Later in October 2000, the veteran disagreed with the ratings 
assigned to his service-connected lumbar canal stenosis, 
status-post decompressive laminectomies and bilateral 
foraminotomies at the L4-5, and bilateral hearing loss.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In an April 2003 statement of the case, the RO assigned a 
higher initial rating of 40 percent to the veteran's lumbar 
canal stenosis, status-post decompressive laminectomies and 
bilateral foraminotomies at the L4-5, effective March 10, 
1997, and denied the veteran's claim for an initial 
compensable rating for bilateral hearing loss.  The veteran 
was notified of this decision in May 2003.  Later that same 
month, in May 2003, the veteran perfected a timely appeal on 
his claims for an initial rating in excess of 40 percent for 
lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5, and 
an initial compensable rating for bilateral hearing loss.  He 
also requested a Travel Board hearing.

In a November 2004 rating decision , the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran and his service 
representative were notified of this decision later that same 
month, in November 2004.  In a January 2006 rating decision, 
the RO denied the veteran's claim for service connection for 
a bilateral shoulder disability, to include as secondary to 
service-connected lumbar canal stenosis, status-post 
decompressive laminectomies and bilateral foraminotomies at 
the L4-5.  The veteran was notified of this decision in 
February 2006.  There is no subsequent correspondence from 
the veteran expressing disagreement with either the November 
2004 or January 2006 rating decisions.  

In a written statement on a VA Form 9 received at the RO in 
May 2006, the veteran's service representative notified VA 
that the veteran did not want a Travel Board hearing.  
Accordingly, the veteran's May 2003 Travel Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2006).

In a November 2006 rating decision, the RO essentially 
determined that new and material evidence had been received 
to reopen a claim for service connection for PTSD and granted 
this claim on the merits.  The RO also assigned a 30 percent 
rating to the veteran's service-connected PTSD effective 
June 9, 2006 (the date that VA received the veteran's request 
to reopen this claim).  The RO also proposed to find the 
veteran incompetent for purposes of VA compensation and 
denied the veteran's claim for service connection for 
depressive disorder.  The veteran was notified of the 
proposed incompentency determination by letter from the RO 
dated in November 2006.  The November 2006 rating decision 
was issued to the veteran and his service representative in 
February 2007.

In a February 2007 rating decision, the RO found the veteran 
was not competent to handle the disbursement of VA funds.  
However, it appears that this decision was deferred pending 
additional RO action.  See Deferred Rating Decision dated 
February 22, 2007.  On a VA Form 21-592, "Request for 
Appointment of a Fiduciary, Custodian, or Guardian," signed 
by the Veterans Service Center Manager at the Phoenix, 
Arizona, RO, and dated on February 26, 2007, D. C. was 
identified as the veteran's "guardian" and her appointment 
as the veteran's guardian for purposes of VA compensation was 
requested.  However, in a letter dated on March 9, 2007, and 
date-stamped as received at the RO on March 14, 2007, D.L.R. 
contended that she was "taking care of" the veteran's 
finances and that he no longer needed a fiduciary for 
purposes of VA compensation.  Ms. R. also contended that D.C. 
had "committed fraud against" the veteran while she had 
power of attorney over his finances.  Given the foregoing, 
the Board refers the issue of whether a fiduciary should be 
appointed for purposes of the veteran's VA compensation to 
the RO for appropriate action.

In March 2007, the veteran disagreed with the 30 percent 
rating assigned to his service-connected PTSD.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  In a June 2007 Informal Hearing 
Presentation (IHP), the veteran's service representative 
provided argument in support of the veteran's claim for an 
initial rating in excess of 30 percent for PTSD.  The Board 
reasonably interprets the June 2007 IHP as a timely filed 
substantive appeal on the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD.

The veteran's service representative also contended in the 
June 2007 IHP that the veteran was entitled to a total 
disability rating based on individual unemployability (TDIU) 
and that he met the schedular criteria for TDIU.  Because a 
claim of entitlement to TDIU has not been adjudicated in the 
first instance by the RO, the Board refers this claim to the 
RO for adjudication.

In July 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar canal stenosis, 
status-post decompressive laminectomies and bilateral 
foraminotomies at the L4-5, is manifested by chronic pain; 
his low back disability is not productive of muscle spasm 
significant enough to cause scoliosis, ankylosis, 
incapacitating episodes necessitating bed rest prescribed by 
a physician, an absent ankle jerk, more than severe 
intervertebral disc syndrome, or any additional neurological 
impairment, including but not limited to bowel and bladder 
impairment warranting a separate compensable rating.

2.  The veteran's service-connected bilateral hearing loss 
has not been compensably disabling since he filed his service 
connection claim.

3.  The veteran's service-connected PTSD is manifested by, at 
most, occupational and social impairment with occasional 
decrease in work efficiency and intermittent ability to 
perform occupational tasks due to such symptoms as memory 
problems, a depressed mood, sleep disturbance, and 
flashbacks; it is not manifested by occupational and social 
impairment with reduced reliability and productivity or with 
deficiencies in most areas; there is no competent evidence 
that the veteran's PTSD is totally disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
40 percent for service-connected lumbar canal stenosis, 
status-post decompressive laminectomies and bilateral 
foraminotomies at the L4-5, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes (DC's) 5292, 5293 (prior to 
September 23, 2002); 38 C.F.R. §§ 4.71a, DC's 5292, 5293 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, DC's 5242, 
5243 (effective from September 26, 2003); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59 (2006).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, 
DC 6100 (2006).

3.  The criteria for an initial rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, DC 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, with respect to the 
veteran's claims for an initial rating in excess of 
40 percent for service-connected lumbar canal stenosis, 
status-post decompressive laminectomies and bilateral 
foraminotomies at the L4-5 and an initial compensable rating 
for bilateral hearing loss, the RO was unable to comply with 
Pelegrini II because the January 1998 rating decision was 
issued prior to the enactment of the VCAA.  With respect to 
the veteran's claim for an initial rating in excess of 
30 percent for PTSD, the September 2004 VCAA notice was 
provided prior to the November 2006 rating decision that is 
the subject of this appeal.

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March and May 2006.  While the Dingess notice was provided 
after the January 1998 and September 2004 rating decisions 
that are the subject of this appeal, the veteran's claims for 
an initial rating in excess of 40 percent for service-
connected lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5 and 
for an initial compensable rating for bilateral hearing loss 
were readjudicated in a February 2007 supplemental statement 
of the case.  The veteran's claim for an initial rating in 
excess of 30 percent for PTSD also was readjudicated in a 
March 2007 statement of the case (SOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran testified in support of his 
claims at an RO hearing in February 1999.  He notified VA in 
an April 2006 "VCAA Notice Response" that he had no other 
information or evidence to submit in support of his claims.  
The veteran was provided with March 2006 VA spine and 
audiology examinations and with a September 2006 VA PTSD 
examination, which, when considered with the other evidence 
on file, are adequate for rating purposes.  The evidence is 
sufficient to resolve this appeal; there is no duty to 
provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in April 1941, 
his spine and nervous system were normal, his hearing was 
15/15 or normal and a slightly deformed left ear was noted.  
The veteran was not treated for back, hearing, or psychiatric 
problems during active service.  At his separation physical 
examination in October 1945, his spine and nervous system 
were normal, no ear defects were noted and his hearing was 
again 15/15.

A review of the veteran's service personnel records shows 
that he was awarded the Asiatic-Pacific Campaign Ribbon (12 
stars).  He served aboard U.S.S. HONOLULU and U.S.S. ADAMS.  
His military occupational specialty (MOS) was gun captain, 
second class.  

A review of the veteran's post-service treatment records 
shows that he received regular outpatient treatment for low 
back complaints beginning in 1995.  For example, the veteran 
complained of chronic episodic low back pain on outpatient 
treatment in February 1995.  He related his episodic lumbar 
back spasms and pain to an in-service injury when he was 
struck by a shell case that had rolled on to his back.  His 
lumbar back pain radiated in to both the hip the posterior 
thigh regions and was aggravated by walking an incline or a 
distance of one block or by prolonged standing.  A recent 
series of three epidural steroid injections had provided only 
minimal transient relief.  Physical examination of the lumbar 
spine showed normal lateral bending but restricted forward 
flexion with a finger/floor distance of 40 centimeters and 
straight leg raising limited to 80 degrees bilaterally with 
pain at the posterior thigh regions.  A magnetic resonance 
imaging (MRI) scan of the lumbar spine showed low grade 
spondylolisthesis of L4-5 and compressive central canal 
stenosis at L4-5 interspace.  

In April 1995, the veteran received a private lumbar 
laminectomy at the L4-5 and foraminotomy over the L4, L5, and 
S1 roots bilaterally.  The diagnosis was severe lumbar spinal 
canal stenosis at the L4-5.

On private outpatient treatment in November 1996, the veteran 
complained of recurrent low back pain.  His history of an in-
service back injury and an April 1995 lumbar laminectomy was 
noted.  Physical examination showed normal tympanic membranes 
and a well-healed surgical scar on the lower back.  The 
impressions included degenerative joint disease with 
recurrent complaints of chronic back pain.

On VA general medical examination in July 1997, the veteran 
complained of chronic low back problems since World War II, 
including constant right sciatic area pain.  He was retired.  
He stated that, while on active service, he had been hit in 
the right sciatic area by a 500-pound projectile.  He had 
received a lumbar laminectomy two years earlier that involved 
the removal of bone spurs and resulted in marked improvement 
in his low back condition.  He reported that when getting up 
from a chair, he initially limped, favoring the right sciatic 
area, until able to stretch out his back.  Physical 
examination showed that, although the veteran walked in to 
the examination room with a normal gait and posture, on 
leaving he initially limped after arising from the chair.  He 
was unable to fully squat because of pain and could barely 
hop on either foot.  Range of motion testing of the lumbar 
spine showed flexion to 70 degrees with his fingertips 
15 inches from the floor, extension to 25 degrees, normal 
lateral bending to 35 degrees, and normal rotation to 
45 degrees bilaterally.  There was marked tenderness over the 
right sciatic notch.  The impressions included known 
degenerative disc disease of the lumbar spine with right 
sciatic pain somewhat improved since a laminectomy two years 
earlier.

On VA audiology examination in July 1997, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
30
40
45
LEFT
25
45
40
50
60

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.  There was normal middle ear function bilaterally.

In an April 1998 letter, G.M.B., M.D. (-initials used to 
protect privacy) (Dr. G.M.B.), stated that the veteran 
reported that, during combat service in World War II, he had 
been "thrown violently during one of the sea battles and 
injured his back."  The veteran's back pain "particularly 
bothers him at night and often awakens him from sleep with 
severe spasms."  Dr. G.M.B. also stated, "Being a gunner 
during the war resulted in significant hearing loss" for the 
veteran.  

The veteran testified at his February 1999 RO hearing that he 
had been injured during service when a torpedo shell had 
fallen on him during a Japanese attack on his ship.  He 
related his hearing loss to service aboard U.S.S. HONOLULU 
during the Japanese attack on Pearl Harbor.  The veteran also 
testified that he participated in 13 naval battles during 
World War II.  The veteran testified further that he had not 
experienced any post-service back trauma.  

The veteran received VA outpatient treatment for his low back 
complaints in 2000 and 2001.  For example, X-rays of the 
lumbar spine in April 2000 showed osteoporosis with anterior 
wedging and hypertrophic spur formation, mild degenerative 
disc disease at L4-5, and spondylolysis of L4 with mild 
spondylolisthesis of L4-5.  In May 2000, physical examination 
showed no spinal abnormalities and no costovertebral angle 
tenderness.  The assessment included degenerative joint 
disease and chronic low back pain.  In August 2000, the 
assessment included controlled degenerative joint disease and 
stable chronic low back pain.    

On VA outpatient treatment in October 2000, the veteran 
complained that his hearing was significantly poorer.  
Otoscopic inspection revealed clear ear canals bilaterally.  
The VA audiologist stated that there had been no significant 
change in the veteran's hearing since July 1997.  The veteran 
had normal tympanic membranes consistent with normal middle 
ear function bilaterally.  The assessment included mild to 
moderately severe sensorineural hearing loss bilaterally.

An MRI scan of the veteran's lumbar spine in December 2000 
showed Grade I spondylolisthesis of L4 with disc degeneration 
at L3-4 and L4-5, foraminal encroachment bilaterally at L4-5, 
posterior spur without significant posterior encroachment on 
the thecal sac at L4-5, probable partial laminectomy at L4-5 
with no significant scar, mild spinal stenosis from the 
posterolateral aspect bilaterally at L3-4, and foraminal 
narrowing on the right at L5-S1.

On VA audiology examination in January 2001, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
45
45
LEFT
25
40
50
60
65

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  The diagnoses were mild to moderate 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.

On VA spine examination in January 2001, the veteran 
complained of progressive low back pain and dysfunction since 
an in-service injury.  His back pain kept him awake at night, 
was aggravated by coughing or sneezing, and was not 
radiating.  Objective examination showed a normal gait, an 
ability to hop on either foot, heel, and toe, and partially 
squat and rise.  Forward bending was to 60 degrees, backward 
extension was to 15 degrees, lateral flexion was to 
25 degrees bilaterally.  Straight leg raising was negative 
bilaterally with sciatic notch tenderness on the right.  
There was no paraspinal muscle spasm.  X-rays of the 
veteran's lumbar spine showed minimal lower lumbar 
dextroscoliotic curvature, incipient anterior spur formations 
involving the L3 and L4 vertebrae, and status-post L4-L5 
laminectomy changes.  The impression was degenerative joint 
disease of the lumbar spine.

On private outpatient treatment with B.S., M.D. (Dr. B.S.), 
in November 2002, the veteran complained of "persistent and 
rather severe" lower back pain.  Dr. B.S. reviewed the 
veteran's claims file and medical records in detail.  The 
veteran reported increasing low back symptoms due to 
prolonged standing, walking, and/or sitting for longer than 
30 minutes.  His symptoms radiated in to the right lower 
extremity down to the ankle and led to weakness in the right 
leg, difficulty balancing, and giving way.  He was unable to 
walk more than a short distance before experiencing increased 
lower back pain.  Physical examination showed a normal gait, 
an ability to walk on the tips of his toes and/or heels with 
a complaint of lower back pain when walking on the right 
heel, squatting for approximately 50 percent of the normal 
squatting arc with a complaint of pain in the lower back when 
resuming an upward position from squatting, moderate to 
severe tenderness in the midline and in the paravertebral 
area of the lumbosacral spine, mostly on the right side with 
slight muscle spasm present in the right paravertebral area 
of the lumbar spine, tenderness to palpation on deep 
palpation of the right sciatic notch, and straight leg 
raising to 90 degrees associated with tightness in the 
hamstrings and pain in the lower back and right gluteal area.  
Range of motion testing of the lumbosacral spine was limited, 
with forward flexion to 45 degrees, extension to 10 degrees 
beyond neutral, lateral flexion to 25 degrees bilaterally, 
and rotational motion to 30 degrees bilaterally, with 
complaints of pain in the lower back throughout range of 
motion testing and particularly at the extreme range of 
forward flexion and extension.  Dr. B.S. stated that the 
physical findings showed a significant limitation of motion 
of the lumbosacral spine with more frequent flare-ups and 
muscle spasm.  The diagnoses included status-post 
decompressive laminectomies and bilateral foraminotomies 
L4-5, lumbar canal stenosis, decreased discogenic low back 
pain with a component of right lower extremity radicular 
pain, and discogenic low back pain superimposed on Grade I 
spondylolisthesis L4-5 with multi-level degenerative disc 
disease.

On VA audiology examination in January 2003, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
40
50
50
LEFT
30
45
55
65
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 88 percent in the left 
ear.

On VA spine examination in May 2003, the veteran complained 
of daily low back pain.  The VA examiner reviewed the claims 
file.  The veteran was retired and reported lower back 
surgery five to six years earlier and no current treatment 
for back problems.  Coughing and sneezing caused pain in the 
right lower back.  He denied any incapacitating episodes in 
the last 12 months.  He was unable to work in the yard due to 
pain and spent most of his time sitting in a recliner or 
chaise lounge.  Physical examination of the lumbar spine 
showed a slight limp on the right on ambulation, a well-
healed midline lumbar scar, tenderness to palpation in the 
right paralumbar musculature, no muscle spasm, a complaint of 
pain on midline percussion of the lumbar spine, and seated 
straight leg raising to 90 degrees with a complaint of right 
low back pain.  Range of motion testing of the lumbar spine 
showed flexion to 60 degrees, extension to 10 degrees, side 
bending to 20 degrees in each direction, and a complaint of 
pain at the terminal degrees.  The impressions were lumbar 
spine status-post surgery, laminectomy, spondylolysis L4, 
spondylolisthesis L4-5, and degenerative disc disease L4-5.

On VA joints examination in November 2003, the veteran 
complained of daily back pain and at night.  The VA board-
certified orthopedist reviewed the veteran's claims file.  
The veteran reported that, in the morning, he was slightly 
bent over for the first few steps and forward flexed at the 
waist "until I get started."  His back pain radiated to the 
medial thigh down to the knee and occasionally down to the 
medial leg.  He denied any increased pain on repetitive use 
and also denied any flare-ups or trouble with his activities 
of daily living.  His pain increased with forward flexion.  
Objective examination showed a well-healed midline lumbar 
scar, some limp on the right with a complaint of pain in the 
right lower back on ambulation, tenderness to palpation in 
the right lower lumbar spine, no muscle spasm, a complaint of 
pain on midline percussion of the lower lumbar spine, and 
seated straight leg raising to 90 degrees bilaterally with 
complaints of discomfort in the right low back region.  Range 
of motion testing of the lumbar spine showed flexion to 
65 degrees, extension to 20 degrees, side bending to 
20 degrees in both directions, and a complaint of pain at the 
terminal degrees.  The VA board-certified orthopedist's 
impressions included lumbosacral spine, status-post surgery 
with degenerative joint disease.

On VA peripheral nerves examination in November 2003, the 
veteran complained of difficulty with low back pain since 
1942 when a 100 pound weight fell on to the right side of his 
lower back and knocked him to the ground.  His pain 
occasionally radiated in to the right leg but never radiated 
below the knee.  The veteran also reported that he had been 
in the meat cutting business for many years following service 
"and felt that this may have had an adverse effect on his 
back."  Physical examination showed that, when the veteran 
rose from a chair, it took him a moment or two for the back 
to fully extend due to pain.  The VA examiner stated that it 
was difficult to determine what amount of chronic low back 
pain was related to the veteran's reported in-service injury 
and what was due to arthritis.  The impressions were chronic 
low back pain and osteoarthritis of the lumbosacral spine.

On private audiology examination in November 2003, the 
veteran complained of decreased hearing "for many years."  
Otoscopy showed clear ear canals bilaterally with normal and 
intact tympanic membranes.  Pure tone air and bone conduction 
thresholds showed a symmetrical mild sloping to severe 
sensorineural hearing loss bilaterally.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 24 percent in the left ear.  The impression 
was presbycusis/noise exposure with secondary severe phonemic 
regression.

On VA audiology examination in January 2004, the veteran 
reported a history of in-service noise exposure as a result 
of participating in 13 major naval battles.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
50
55
55
LEFT
35
50
55
65
70

Speech audiometry revealed speech recognition ability of 
84 percent in each ear.  The VA audiologist stated that there 
had been no significant change in the veteran's pure tone 
responses since a January 2003 audiogram, although there was 
a slight decrease in speech discrimination scores for the 
right ear.  The VA audiologist also noted that testing showed 
a significant improvement in speech discrimination in the 
left ear since a private audiogram in November 2003.  The 
diagnoses were moderate high frequency sensorineural hearing 
loss in the right ear and moderate to severe high frequency 
sensorineural hearing loss in the left ear.

On private outpatient treatment in May 2004, the veteran 
complained of continuing right hip pain.  Physical 
examination showed tenderness to palpation over the L4-5 on 
the left and exquisite tenderness to palpation over the 
posterior iliac crest and right sacroiliac.  The impressions 
were status-post laminectomy with spinal stenosis and a 
chronic right iliac separation that might need stabilizing.

In a July 2004 letter, G.R.M, Au.D, CCC-A (Dr. G.R.M.), 
stated that the veteran had reported decreased hearing "for 
many years [and] some history of noise exposure during his 
service."  Dr. G.R.M. also stated that the veteran had no 
post-service audiograms before being fitted for hearing aids 
several years earlier.  Otoscopy revealed clear ear canals 
with normal an intact tympanic membranes bilaterally.  Pure 
tone air and bone conduction thresholds showed a symmetrical 
mild sloping to severe sensorineural hearing loss 
bilaterally.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and of 36 percent in 
the left ear.  The impression was presbycusis/ noise exposure 
with secondary severe phonemic regression.

The veteran received regular VA outpatient mental health 
treatment for his psychiatric complaints in 2005 and 2006.  
On VA outpatient treatment in July 2005, the veteran 
complained that his mood "is a little down and depressed 
since his divorce which was final a month ago."  He denied 
any thoughts of hopelessness or suicide and reported that his 
concentration was "okay."  He denied any anxiety, guilt, 
change in his interests, history of depression, nightmares, 
irritability, anger, flashbacks, or intrusive memories.  He 
reported two marriages, one which ended in divorce after 
service separation and a recent marriage of 15 years which 
ended with a "very ugly divorce."  He also reported 
relationships with good friends in the community and spending 
time with them.  Mental status examination of the veteran 
showed full orientation, good eye contact, normal speech, a 
bright affect, tight and coherent but fairly literal 
thoughts, no psychosis, no suicidal or homicidal ideation, 
and good insight.  The VA psychiatrist concluded that the 
veteran had a significant combat history and no PTSD symptoms 
reported through the years.  She also noted that the veteran 
denied significant depression.  The veteran's Global 
Assessment of Functioning (GAF) score was 60, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The diagnoses included 
adjustment disorder with depressed mood.

In an October 2005 letter, V.S., D.O. (Dr. V.S.) stated that 
the veteran suffered from chronic pain secondary to 
spondylolisthesis and moderate bulging at the L3-L4 and L4-5 
levels of the spine and was unable to sleep secondary to this 
pain.  

Following private audiology examination in October 2005, the 
impressions were a mild to severe sloping sensorineural 
hearing loss in both ears with improvement in speech 
discrimination ability in both ears.  The private audiologist 
concluded that these results were consistent with a 
presbycusis/noise induced hearing loss.

The veteran received regular VA and private outpatient 
treatment for his low back problems in 2005 and 2006.  He 
also received a series of steroid injections and lumbar spine 
nerve block treatments for low back pain from his private 
physician in 2005 and 2006.  

On VA spine examination in March 2006, the veteran reported 
constant low back pain that average 8/10 on a pain scale,  He 
denied any flare-ups but reported that his back pain 
increased to 9 or 10/10 on a pain scale when bending forward.  
His pain radiated to the posterior right thigh and down the 
leg to the ankle without numbness or tingling.  He reported 
receiving injections to the right sacroiliac joint.  He also 
reported experiencing muscle spasms in the past although he 
had not had any in several years.  He was able to walk a 
maximum 1-11/2 blocks, sit for a maximum of 20 minutes, and 
lift a maximum of 10 pounds.  Physical examination of the 
lumbar spine showed an antalgic gait on the right, tenderness 
to palpation in the right paralumbar muscles, a well-healed 
lumbar surgical scar, no muscle spam, no complaint of pain on 
midline percussion, normal muscle strength, complaints of 
pain and appearing in pain on getting up to a standing 
position from the chair, and normal straight leg raising on 
the right with a complaint of right low back pain at 
80 degrees.  Range of motion testing of the lumbar spine 
showed flexion to 70 degrees, extension to 15 degrees, side 
bending to 15 degrees in each direction, rotation to 
35 degrees in each direction, and complaints of pain on 
motion and no change on repeat flexion.  The impressions were 
thoracolumbar sacral spine, status-post surgery, with Grade I 
spondylolisthesis L4-5 and degenerative disc disease L3-5, 
posterolateral spinal stenosis L3-4,  moderately severe 
functional impairment, no weakness or fatigability, mild 
incoordination/limp on the right, and no unfavorable 
ankylosis of the thoracolumbar spine.

On VA audiology examination in March 2006, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
50
60
60
LEFT
40
55
60
70
75

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  The diagnoses were mild to moderate 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  

On VA outpatient treatment in April 2006, the veteran 
complained of more anxiety and perseveration.  He also 
reported "ups and downs," more disorientation, and frequent 
nightmares.  The veteran had moved in to an assisted living 
facility.  Mental status examination of the veteran showed 
full orientation, normal speech, a depressed mood, good 
insight, and intact judgment.  The veteran's GAF score was 
35, indicating some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.   The impressions included chronic severe PTSD.

On VA outpatient treatment in June 2006, the veteran 
complained that, when he first went to bed, he was bothered 
by intrusive thoughts.  He denied any suicidal ideation.  
Mental status examination of the veteran showed full 
orientation, goal-directed speech, a sad mood, a frustrated 
affect, good insight, and intact judgment.  The veteran's GAF 
score and the assessment were unchanged.

On VA PTSD examination in September 2006, the veteran 
complained of persistent re-experiencing of his World War II 
trauma including nightmares about once a week, daily 
intrusive thoughts, regular flashbacks, longstanding sleep 
disturbance, increased anxiety.  The VA examiner reviewed the 
veteran's claims file.  The veteran reported active service 
during World War II, including service aboard U.S.S. HONOLULU 
during the Japanese attack on Pearl Harbor on December 7, 
1941, and 13 subsequent battles in the Pacific theatre.  The 
VA examiner noted that the veteran's medical history included 
a January 2005 determination that he was not clinically 
depressed although there was evidence of mild cognitive 
impairment in the form of atypical dementia, a provisional 
diagnosis of adjustment disorder with minimal cognitive 
impairment in July 2005, and a diagnosis of PTSD in June 
2006.  The veteran came to the examination with his guardian, 
who reported that the veteran "would get lost if he were 
left alone" and was frequently forgetful.  The veteran 
reported being married and divorced five times with none of 
his marriages lasting more than one year.  He had been living 
in an assisted living facility and did not currently have a 
relationship with a significant other.  He had two children, 
one of whom was deceased and the other had limited contact 
with him.  The veteran had retired in 1979 following work as 
a foreman for a wholesale meat business due to a back 
condition and an arm condition.  Because he was living in an 
assisted living facility, he had assistance in most 
activities of daily living.  Mental status examination of the 
veteran showed a poor immediate memory, an intact remote 
memory, full orientation, slightly rapid and occasionally 
loud speech at times, an emotional demeanor, spontaneous 
thought processes, considerable repetitive rambling in 
thoughts without awareness of the repetition, no suicidal or 
homicidal ideation, no delusions, satisfactory abstraction, 
good concentration, an irritable mood, a broad affect, 
impaired judgment, and fair insight.  The veteran's GAF score 
was 40, indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The VA examiner stated that the veteran was not 
competent for VA purposes.  The diagnoses included chronic 
PTSD.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As noted in the Introduction, where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra.

Higher Initial Rating for Lumbar Canal Stenosis

The veteran's lumbar canal stenosis, status-post 
decompressive laminectomies and bilateral foraminotomies at 
the L4-5, has been evaluated as 40 percent disabling since 
March 10, 1997 (the date that VA received the veteran's 
service connection claims).  He appeals for a higher initial 
or staged rating.  See Fenderson, supra.

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 36-97, 
held that DC 5293 for intervertebral disc syndrome involves 
loss of range of motion because the nerve defects and 
resulting pain associated with nerve injury may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

VA twice amended the Rating Schedule with respect to the 
rating criteria for disabilities of the spine since the 
veteran filed his original claim.  Specifically, effective 
September 23, 2002, VA revised the criteria for evaluating 
spinal disorders under Diagnostic Code 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54345- 49 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with precedent opinions of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7-2003, VA's General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that, pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating spine 
disabilities.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits. Therefore, VA must apply 
the new provisions from their effective date.  The veteran 
does, however, get the benefit of having both the old and new 
regulations considered for the period after the effective 
date of the change.  See VAOPGCPREC 3-00.

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
DC 5292.  As relevant to this appeal, a 40 percent evaluation 
was assigned to the veteran's service-connected lumbar canal 
stenosis, status-post decompressive laminectomies and 
bilateral foraminotomies at the L4-5 under DC 5293 based on 
the veteran's severe intervertebral disc syndrome 
characterized by recurrent attacks with intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293.

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 
40 percent was available for intervertebral disc syndrome 
with incapacitating episodes of at least 4 weeks but less 
than 6 weeks during the past 12 months.  The maximum 
evaluation of 60 percent was available for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5243 
and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5242 for 
degenerative arthritis and DC 5243 for intervertebral disc 
syndrome.  As noted above, effective September 26, 2003, 
intervertebral disc syndrome is now evaluated under DC 5243 
and is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior DC 5293 in effect as 
of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, an evaluation of 
40 percent is available for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

The Board finds that the preponderance of the evidence is 
against an initial or staged rating in excess of 40 percent 
for lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5, under 
either the former or revised diagnostic criteria for back 
disabilities.  The veteran's service-connected low back 
disability is not manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, such that a rating in excess of 
40 percent is warranted under 38 C.F.R. § 4.71a, DC 5293 (in 
effect prior to September 23, 2002 but applicable here as 
explained above).  There also is no competent medical 
evidence showing incapacitating episodes of intervertebral 
disc syndrome lasting for 6 weeks or that the veteran's 
service-connected lumbar canal stenosis, status-post 
decompressive laminectomies and bilateral foraminotomies at 
the L4-5, is manifested by unfavorable ankylosis such that a 
higher initial rating is warranted under Diagnostic Code 5289 
or the revised (current) criteria for rating back 
disabilities.

The medical evidence shows that, in July 1997, there was some 
improvement in the veteran's low back problems since his 
post-service lumbar laminectomy.  Outpatient treatment in May 
2000 showed no spinal abnormalities.  The veteran's low back 
pain was stable and his degenerative joint disease was 
controlled on outpatient treatment in August 2000.  No muscle 
spasm was noted in the veteran's lumbar spine on outpatient 
treatment in January 2001, although the diagnosis was 
degenerative joint disease.  Dr. B.S. stated in November 2002 
that the veteran experienced significant limitation of motion 
with more frequent flare-ups and muscle spasm.  However, 
there was no spasm and only a slight limp, tenderness to 
palpation, and limited range of motion on outpatient 
treatment in May 2003.  In November 2003, the veteran denied 
any flare-ups of low back pain on repeated use and had no 
problems with his activities of daily living due to back 
pain.  The VA examiner stated that it was difficult to 
determine whether the veteran's increased low back pain was 
due to his in-service injury or to normal arthritic changes 
from aging.  The veteran was diagnosed with osteoarthritis of 
the lumbar spine following VA peripheral nerves examination 
in November 2003.  Finally, in March 2006, the veteran 
reported that he had not experienced any muscles spasms for 
several years.  Objective examination showed no muscle spasm 
or complaints of pain on repetitive motion of the lumbar 
spine, although the veteran's lumbar spine range of motion 
was limited.  The VA examiner stated that the veteran did not 
have unfavorable ankylosis of the thoracolumbar spine.

The Board notes that there is no objective medical evidence 
that the veteran experiences any additional limitation of 
motion or functional loss due to pain, flare-ups, 
incoordination, lack of endurance, fatigue, or on repetitive 
use of his lumbar spine.  In any event, the 40 percent rating 
is the maximum evaluation allowed under former or current 
rating criteria based upon limitation of motion.  Where a 
veteran is in receipt of the maximum rating for limitation of 
motion of a joint, the DeLuca provisions (38 C.F.R. §§ 4.40, 
4.45) do not apply.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  There also is no indication of bladder or bowel 
impairment associated with the veteran's low back disability.  
Thus, there is no medical evidence of neurological 
abnormalities related to the veteran's service-connected 
lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5, to 
include, but not limited to, bowel or bladder impairment such 
that he is entitled to a separate compensable disability 
evaluation.  See 38 C.F.R. § 4.71a, DC's 5235-5243, Note 1.

As the 40 percent evaluation assigned to the veteran's 
service-connected lumbar canal stenosis, status-post 
decompressive laminectomies and bilateral foraminotomies at 
the L4-5, appropriately compensates him for the disability 
that he has experienced since he filed his claim, the Board 
also finds that consideration of staged ratings is not 
warranted.  See Fenderson, supra.

Higher Initial Rating for Bilateral Hearing Loss

The veteran's bilateral hearing loss has been evaluated as 
zero percent disabling since March 10, 1997.  He appeals for 
a higher initial or staged rating.  See Fenderson, supra.

Ratings for hearing impairment are found in 38 C.F.R. § 4.85 
through § 4.87, which contain the governing provisions, 
tables, and diagnostic codes.  An evaluation of the degree of 
hearing impairment requires results from an audiological 
examination, which must include a controlled speech 
discrimination test (Maryland CNC) and a puretone auditory 
test conducted by a state-licensed audiologist.  38 C.F.R. 
§ 4.85(a); see Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998) (noting that disability rating assignments are based 
on average scores of puretone decibel loss and percent of 
speech discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
Table VI and using the designation found at the intersection 
of those two figures.  38 C.F.R. § 4.85(b) & Table VI; see 
Acevedo-Escobar, supra (noting that the Board simply must 
apply the scores provided by the exam to the slots in Table 
VI to calculate the Roman numeral designation for hearing 
loss).   

Once a Roman numeral designation from Table VI is assigned to 
each ear, the Board looks to Table VII, "Percentage 
Evaluation for Hearing Impairment (Diagnostic Code 6100)," 
to determine the disability rating.  38 C.F.R. § 4.85(e); see 
Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal rows in 
Table VII represent the ear with better hearing and vertical 
columns represent the ear with poorer hearing.  38 C.F.R. § 
4.85(e) & Table VII.  The Board determines the disability 
rating under Table VII in a similar mechanical fashion as it 
assesses the Roman numeral designations under Table VI.  38 
C.F.R. § 4.85(e) & Table VII; accord Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (stating that the Board assigns 
disability ratings for hearing impairment through a 
mechanical application of the rating schedule to the Roman 
numeral designations allotted after audiometric evaluations).  

The Roman numeral designations for hearing impairment based 
solely on the puretone threshold average are set out in 38 
C.F.R. § 4.85(c), which governs application of Table VIa.  38 
C.F.R. § 4.85(c).  This regulation provides, "Table VIa will 
be used when . . . indicated under the provisions of § 
4.86."  38 C.F.R. § 4.85(c).  In turn, 38 C.F.R. § 4.86 
provides, "(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states, "[w]hen the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

The Board finds that the veteran is not entitled to an 
initial compensable rating for bilateral hearing loss.  
Initially, the Board notes that the veteran's private 
audiometric testing results cannot be considered in 
evaluating his initial compensable rating claim for bilateral 
hearing loss because these records do not include a 
controlled speech discrimination test and a puretone auditory 
test.  See 38 C.F.R. § 4.85(a); see also Acevedo-Escobar, 
supra.  Applying the evaluation criteria for hearing 
impairment (outlined above) to the veteran's VA audiometric 
testing results, each of his ears is assigned an evaluation 
of "I" for audiometric testing in July 1997 and January 
2001.  This results in a zero percent disability evaluation.  
For audiometric testing in January 2003, the veteran's right 
ear is assigned an evaluation of "I" and the left ear is 
assigned an evaluation of "III"; this still results in a 
zero percent disability evaluation.  For audiometric testing 
in January 2004, the veteran's right ear is assigned an 
evaluation of "II" and the left ear is assigned an 
evaluation of "III"; a zero percent disability evaluation 
is again the result.  Finally, for audiometric testing in 
March 2006, each of the veteran's ears is assigned an 
evaluation of "II"; this results in another zero percent 
disabling evaluation.  See 38 C.F.R. § 4.85, Tables VI and 
VII.  Further, there is no evidence of an exceptional pattern 
of hearing impairment in either ear such that the provisions 
of 38 C.F.R. § 4.86 are applicable.  See Lendenmann, 3 Vet. 
App. at 349.

As the zero percent evaluation assigned to the veteran's 
service-connected bilateral hearing loss appropriately 
compensates him for the disability that he has experienced 
since he filed his claim, the Board also finds that 
consideration of staged ratings is not warranted.  See 
Fenderson, supra.

Higher Initial Rating for PTSD

The veteran's service-connected PTSD has been evaluated as 
30 percent disabling since June 9, 2006 (the date that VA 
received the veteran's request to reopen this claim).  He 
appeals for a higher initial or staged rating.  See 
Fenderson, supra.

An evaluation of 30 percent disabling is available under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, DC 9411.  

A higher evaluation of 50 percent disabling is available for 
PTSD under DC 9411 for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

A maximum evaluation of 100 percent disabling is available 
for PTSD that is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including the maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, his own occupation, or his own 
name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 32 (4th ed., 
revised 1994) (Manual).  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Manual, 
pg. 47.  The GAF designation is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating in excess 
of 30 percent for PTSD.  The competent medical evidence shows 
that, since he filed his service connection claim, the 
veteran's PTSD has been manifested by, at most, occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to such symptoms as a 
depressed mood.  The veteran's service-connected PTSD has not 
been productive of occupational and social impairment with 
reduced reliability and productivity or with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking or mood.  Nor is there any evidence that the 
veteran's service-connected PTSD is manifested by total 
occupational and social impairment.  See 38 C.F.R. § 4.130, 
DC 9411.  Accordingly, a initial rating in excess of 
30 percent for service-connected PTSD is not warranted.  See 
Fenderson, supra.

The psychiatric evidence of record shows that, in July 2005, 
the veteran denied any anxiety, change in interests, history 
of depression, nightmares, irritability, anger, flashbacks, 
or intrusive memories.  He also reported relationships with 
good friends in the community and spending time with them.  
Mental status examination showed full orientation, good eye 
contact, normal speech, coherent thoughts, no psychosis, no 
suicidal or homicidal ideation, and good insight.  The 
veteran's GAF score was 60, indicating, at most, moderate 
symptoms.  The VA psychiatrist concluded that the veteran had 
no reported symptoms of PTSD for years.  In April 2006, the 
veteran's GAF score had worsened to 35, indicating some 
impairment in reality testing.  However, mental status 
examination of the veteran showed full orientation, normal 
speech, a depressed mood, good insight, and intact judgment.  
In June 2006, the veteran complained of increased intrusive 
thoughts and denied any suicidal ideation.  Mental status 
examination showed full orientation, goal-directed speech, 
good insight, and intact judgment.  The veteran's GAF score 
was 35.  In September 2006, the veteran complained of 
persistent re-experiencing of his World War II trauma 
including nightmares about once a week, daily intrusive 
thoughts, regular flashbacks, longstanding sleep disturbance, 
and increased anxiety.  Mental status examination showed a 
poor immediate memory, an intact remote memory, full 
orientation, slightly rapid and occasionally loud speech at 
times, spontaneous thought processes, no suicidal or 
homicidal ideation, no delusions, satisfactory abstraction, 
good concentration, impaired judgment, and fair insight.  The 
veteran's GAF score had improved to 40.  

The Board recognizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  The Board acknowledges that the veteran's 
GAF score fluctuated between 35 and 60, indicating that his 
PTSD symptoms ranged from moderate to serious.  See 
Carpenter, supra.  However, there were few if any PTSD 
symptoms seen on mental status examination that indicated 
that the veteran's service-connected PTSD has been more than 
mildly or moderately disabling (i.e., symptoms indicating a 
50 percent rating) such that a higher initial rating than 
30 percent is warranted.  Thus, considering the psychiatric 
evidence of record as a whole, the Board finds that the 
evidence does not show that the veteran's service-connected 
PTSD was more than mildly or moderately disabling at any time 
since he filed his service connection claim such that an 
initial rating in excess of 30 percent is warranted.

The Board also finds that, as the 30 percent rating assigned 
to the veteran's service-connected PTSD appropriately 
compensates him for the disability that he has experienced 
since he filed his claim, a higher initial or staged rating 
is not for consideration.  See Fenderson, supra.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran has been retired throughout 
the pendency of this appeal and reported in September 2006 
that he had retired from the work force in 1979 following 
work as a foreman for a wholesale meat business due to a back 
condition and an arm condition.  The evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  In this regard, the Board finds that there has been 
no showing by the veteran that any of his service-connected 
disabilities has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  It is pertinent to note that the current 30 
percent rating assigned to the veteran's service-connected 
PTSD contemplates some industrial impairment.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to an 
initial rating in excess of 40 percent for lumbar canal 
stenosis, status-post decompressive laminectomies and 
bilateral foraminotomies at the L4-5, an initial compensable 
rating for bilateral hearing loss, and to an initial rating 
in excess of 30 percent for PTSD.  See Fenderson, supra.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial rating in excess of 40 percent for 
lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5, is 
denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


